United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1142
Issued: December 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2010 appellant filed a timely appeal from a September 21, 2009 decision
of the Office of Workers’ Compensation Programs denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits
of the case.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration of
the merits of her claim under 5 U.S.C. § 8128(a).2
1

The last merit decision was the May 26, 2009 decision of the Office denying appellant’s claim for recurrence.
For final adverse Office decisions issued on and after November 19, 2008, a claimant has 180 days to file an appeal.
20 C.F.R. § 501.3(e). Appellant’s appeal was untimely filed from the May 26, 2009 decision as more than 180 days
passed between appellant’s March 19, 2010 appeal and the issuance of this decision.
2

On appeal, appellant submitted new medical evidence. The Board’s jurisdiction is limited to the evidence that
was before the Office at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1). The Board may not
consider this evidence for the first time on appeal.

FACTUAL HISTORY
On November 12, 2003 appellant, then a 52-year-old clerk, filed a traumatic injury claim
alleging that on that date she was struck by a door while leaving the building, thereby sustaining
a knot on the right side of her head and a swollen right wrist and hand. On January 21, 2004 the
Office accepted her claim for postconcussion syndrome with headaches and intermittent
dizziness. It paid medical benefits and wage-loss compensation. By decision dated March 18,
2008, the Office denied appellant’s claim for a schedule award and on May 7, 2008 it denied her
request for reconsideration.
On April 3, 2009 appellant filed a claim alleging a recurrence of the November 12, 2003
employment injury on February 21, 2009. She noted that she still had neck and shoulder pain,
headaches, dizziness and issues with balance. In support thereof, appellant submitted medical
evidence, including a May 12, 2009 report by Dr. Lolita Smith, an internist, wherein she noted
that appellant told her about her work-related injury on November 12, 2003. Dr. Smith noted
that appellant had recurrent complaints of headache, hand numbness, pain in both elbows and
bilateral decreased hand grip. She noted that appellant’s recent magnetic resonance imaging
(MRI) scan was consistent with herniated cervical disc with radiculopathy. Dr. Smith noted that
this type of progression can be seen in appellants with “this type of injury history.”
By decision dated May 26, 2009, the Office denied appellant’s claim for a recurrence.
On August 24, 2009 appellant requested reconsideration. She did not submit any new
evidence with her request.
On September 21, 2009 the Office denied appellant’s request for reconsideration without
conducting a merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file her application for review within one year of the
date of that decision.5 When a claimant fails to meet one of the above standards, the Office will
deny the application for reconsideration without reopening the case for review on the merits.6
3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

2

ANALYSIS
The Office accepted that appellant sustained postconcussion syndrome with headaches
and intermittent dizziness in a November 12, 2003 employment injury. Appellant claimed that
she sustained a recurrence of this accepted injury on February 21, 2009. The Office denied her
claim for a recurrence in its May 26, 2009 decision. However, as appellant’s appeal was filed
more than 180 days after the issuance of this decision, the Board does not have jurisdiction to
review the merits of this case.7 The only issue in this case is whether the Office properly denied
appellant’s request for reconsideration.
Appellant did not make any new arguments that the Office erroneously applied or
interpreted a specific point of law nor did she advance a relevant legal argument not previously
considered by the Office. Furthermore, she did not submit any pertinent new and relevant
evidence with her request for reconsideration. Accordingly, the Board finds that appellant did
not meet any of the standards of 20 C.F.R. § 10.606(b)(2). Therefore, the Office properly denied
the application for reconsideration without review of the merits of the claim.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim under 5 U.S.C. § 8128(a).

7

See supra note 1.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 21, 2009 is affirmed.
Issued: December 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

